DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing in Fig. 1 is objected to because this drawing was not made by a process which will give Fig. 1 satisfactory reproduction characteristics. Appropriate correction is required. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings. The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the obstructive element being configure to block the return optical signal at least partly without clarifying what constitutes how to produce a system in which the obstructive element “at least partly” blocks the optical signal. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the currently examined application(16/853,051) is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of application 16/853,029. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 16/853,051: “A laser detection and ranging system comprising: a transmitter configured to emit a directed optical signal; 5an optical aperture through which the directed optical signal is emitted, the optical aperture also to receive a return optical signal that is based on the directed optical signal; a detector to generate a measurement by comparing an attribute of the return optical signal to a predefined threshold, the measurement being based on an amount of 10backscatter in the return optical signal…“, though it is a slight variation from claim 1 of application 16/853,029: “A laser detection and ranging system comprising: a transmitter configured to emit a directed optical signal; a shared optical aperture through which the directed optical signal is emitted, the 5shared optical aperture comprising a first pupil plane, the shared optical aperture also to receive a return optical signal that is based on the directed optical signal; and…15a focal plane to record the image, the image having at least a portion of the internal backscatter blocked…“, is similar in scope and would provide analogous detection of backscatter in an optical signal. Table I listed below is provided to show which claims in the current application 16/853,051 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of application 16/853,029. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 16/853,051 map to limitations of independent claim 1 in application 16/853,029.

TABLE 1
Current Application: 16/853,051
Claims 1, 2, 3,  4,  5, 6,  7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 
Application: 16/853,029
Claims 1, 2, 7, 10, 8, 11, 1, 8, 1, 1,  7,    9,     1,   7,    8,   7,   8,  19, 20, 1


TABLE II
Current Application: 16/853,051 (Claim 1)
Application: 16/853,029 (Claim 1)
1.A laser detection and ranging system comprising: 
a transmitter configured to emit a directed optical signal;  


5an optical aperture through which the directed optical signal is emitted, the optical aperture also to receive a return optical signal that is based on the directed optical signal;
5 io
1.A laser detection and ranging system comprising: 
a transmitter configured to emit a directed optical signal; 
a shared optical aperture through which the directed optical signal is emitted, the 5shared optical aperture comprising a first pupil plane, the shared optical aperture also to receive a return optical signal that is based on the directed optical signal;


a detector to generate a measurement by comparing an attribute of the return optical signal to a predefined threshold, the measurement being based on an amount of 10backscatter in the return optical signal;


a mirror having a hole through which the directed optical signal passes, the mirror also to reflect the return optical signal towards an imager; the imager to receive the return optical signal and to generate an image of an 10intended scene and target, the image being based on a portion of the return optical signal;

an obstructive element that is controllable, based on the measurement, to move either into or out of a path of the return optical signal, the obstructive element being configured to block the return optical signal at least partly; and 
a focal plane located in the path of the return optical signal, the obstructive 15element being disposed between the optical aperture and the focal plane.

a partial aperture obscuration at a second pupil plane, the second pupil plane being an optical conjugate of the first pupil plane, the partial aperture obscuration to block a portion of internal backscatter in the return optical signal; and  
15a focal plane to record the image, the image having at least a portion of the internal backscatter blocked, where the partial aperture obscuration is between the imager and the focal plane.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to optical apertures and detection of backscatter within an optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649